FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS                June 14, 2011
                                                                Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT
                                                                    Clerk of Court


    NEYEMBO MIKANDA,

                Petitioner-Appellant,
                                                        No. 10-6221
    v.                                          (D.C. No. 5:09-CV-00903-HE)
                                                        (W.D. Okla.)
    PAUL A. KASTNER, Warden,

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before HOLMES and ANDERSON, Circuit Judges, and BRORBY, Senior
Circuit Judge.



         Petitioner Neyembo Mikanda, a federal prisoner proceeding pro se, appeals

from the dismissal of his petition for a writ of habeas corpus. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

         Mr. Mikanda was convicted in the United States District Court for the

District of New Jersey on multiple charges involving false income tax returns. He


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was sentenced to eighty-four months’ imprisonment, a three-year term of

supervised release, and restitution of $216,983.35. He appealed his conviction to

the United States Court of Appeals for the Third Circuit. While that appeal was

pending, and while he was incarcerated at the Oklahoma City Federal Transfer

Center (OCFTC), Mr. Mikanda filed his habeas petition in the United States

District Court for the Western District of Oklahoma. In addition to challenging

his conviction and sentence, he alleged that he was denied access to legal

resources at the OCFTC.

      The matter was referred to a magistrate judge, who ordered Mr. Mikanda to

clarify his claims and to show cause why his petition, which the magistrate judge

construed as one filed under 28 U.S.C. § 2241, should not be dismissed because

adequate alternate remedies existed in the form of a direct appeal or a motion

under 28 U.S.C. § 2255 filed in the sentencing court. The magistrate judge also

informed Mr. Mikanda that if he wished to challenge the denial of access to legal

resources, he must file an action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), and identify the individuals

who allegedly deprived him of a constitutional right. In response, Mr. Mikanda

clarified that he sought release from custody under § 2241 and outlined his

supporting arguments. He also discussed the denial of access to legal materials at

the OCFTC, but he did not identify any defendants or invoke Bivens.




                                        -2-
      Concluding that Mr. Mikanda sought only his release from custody under

§ 2241, the magistrate judge issued a recommendation that the § 2241 petition be

dismissed because the court lacked jurisdiction under that statute to consider a

challenge to a federal conviction and sentence. As the magistrate judge

explained, a § 2241 petition is the proper means for a federal prisoner to

challenge the execution of a sentence. R. at 53-54 (citing Bradshaw v. Story,

86 F.3d 164, 166 (10th Cir. 1996)). However, § 2241 does not encompass claims

that the conviction or sentence was unlawful; that type of claim is the province of

either a direct appeal under § 1291 or a collateral attack under § 2255, the latter

of which must be filed in the district that imposed the sentence. See R. at 53-54

(citing United States v. Hayman, 342 U.S. 205, 216 (1952); Bradshaw, 86 F.3d

at 166). Further, a § 2255 motion is the exclusive means of collaterally attacking

a federal conviction or sentence unless a petitioner can show that it is an

inadequate or ineffective remedy. See R. at 54 (citing 28 U.S.C. § 2255;

Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999); Williams v. United

States, 323 F.2d 672, 673 (10th Cir. 1963)). The magistrate judge determined that

Mr. Mikanda had not met his burden of showing that relief was unavailable under

§ 2255. Finally, the magistrate judge acknowledged the court’s authority to

transfer the petition to the proper forum in the interests of justice. However, the

magistrate judge declined to recommend transfer to the District of New Jersey due




                                          -3-
to Mr. Mikanda’s pending direct appeal in the Third Circuit, which rendered a

§ 2255 motion premature.

      The district court adopted the recommendation over Mr. Mikanda’s

objections, dismissed the petition without prejudice to filing a § 2255 motion, and

entered a separate judgment. Mr. Mikanda then filed a post-judgment motion for

“reconsideration” and a supporting brief in which he presented only the merits of

his argument that his conviction and sentence were unlawful. See R. at 109-48.

The district court summarily denied that motion.

      This court’s jurisdiction “is limited to final judgments or parts thereof that

are designated in the notice of appeal.” Cunico v. Pueblo Sch. Dist. No. 60,

917 F.2d 431, 444 (10th Cir. 1990). Mr. Mikanda’s notice of appeal designates

for appeal only “Document 29,” which is the district court’s order denying his

post-judgment motion, not the underlying judgment. R. at 150. Further, no other

documents filed within the time for taking an appeal serve as the functional

equivalent of a notice of appeal from the underlying judgment. See Smith v.

Barry, 502 U.S. 244, 248-49 (1992) (“If a document filed within the time

specified by [appellate] Rule 4 gives the notice required by [appellate] Rule 3, it

is effective as a notice of appeal.”). Accordingly, we have jurisdiction to review

only the court’s order denying the post-judgment motion. Our review is for an

abuse of discretion. Loughridge v Chiles Power Supply Co., 431 F.3d 1268, 1286

(10th Cir. 2005).

                                         -4-
      In this court, Mr. Mikanda has filed a lengthy brief, but he has wholly

failed to contest the district court’s dismissal of his § 2241 petition or the court’s

refusal to reconsider that dismissal. Instead, as in his post-judgment motion, his

arguments concern only the merits of his claim that his conviction and sentence

are unlawful. Even taking into account that Mr. Mikanda is not represented by an

attorney, his wholesale failure to present any argument regarding the district

court’s dismissal or denial of his post-judgment motion amounts to a forfeiture of

his right to appellate review of those decisions. See Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840-41 (10th Cir. 2005) (concluding that pro se

appellant forfeited right to appellate review of dismissal of complaint because he

did not present any reasoned arguments). Nonetheless, we have exercised our

discretion to review the record and the applicable law, see id. at 841, and we see

no error in the district court’s handling of this case.

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      Stephen H. Anderson
                                                      Circuit Judge




                                           -5-